IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
 BEFORE THE)COURT. OPINIONS CITED FOR CONSIDERATION
 BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
 DECISION IN THE FILED DOCUMENT AND A COPY OF THE
 ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
 DOCUMENT TO THE COURT AND ALL PARTIES TO THE
 ACTION.
                                             RENDERED: SEPTEMBER 24, 2015
                                                                                   ED
                                    -DTI
               Suprnttr Gulf of oiffuVi  lle            F
                               2014-SC-000392-MR
                                                        DATE,c,..s-vs
PHARO WILSON                                                           APPELLANT


                  ON APPEAL FROM KENTON CIRCUIT COURT
V.                HONORABLE PATRICIA M. SUMME, JUDGE
                             NO. 12-CR-00765


COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                   MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      A Kenton Circuit Court jury found Appellant, Pharo Wilson, guilty of

three counts of criminal attempt to commit murder and found him to be a

second-degree persistent felony offender (PFO); later, in a bifurcated trial, he

was found guilty of being a felon in possession of a handgun. For these crimes,

Appellant was sentenced to a total of seventy years' imprisonment. He now

appeals as a matter of right, Ky. Const. § 110(2)(b), and argues that the trial

court erred by: (1) denying Appellant's Batson motion; (2) allowing the

prosecution to admit text messages without authentication; (3) failing to

instruct the jury on applicable lesser-included offenses; and (4) improperly

allowing Appellant's single prior felony conviction to be used as the basis for

both his felon in possession of a handgun and PFO charges.
                                  I. BACKGROUND
      Carolyn Sleet called police to report an armed robbery during a poker

game at her apartment in the City Heights housing projects in Covington,

Kentucky. She informed the 911 operator that one of the players robbed the

others at gunpoint. When police responded, Sleet identified the robber as

Appellant and indicated that he played several hands of cards before robbing

the other players. Sleet told police that Appellant also pointed the gun at her,

but that he left after she begged him to do so. Sleet described Appellant's attire

and told officers that his girlfriend, Keyairow Green, also lived in the projects.

Several officers left Sleet's apartment and went to Green's, where police found

her alone. Police searched the apartment and did not find Appellant, but they

did find his wallet on Green's kitchen table.

      When the officers discovered that Green's mother, Carla Mullins, also

lived in City Heights, they went to her apartment in search of Appellant. When

no one answered the door at Mullins's apartment, one of the officers returned

to Green's apartment, where he discovered Mullins had gone to check on

Green, who was eight months pregnant. Mullins indicated that she had left

her door unlocked in case Green needed her during the night and that she had

awoken earlier to Appellant pacing back and forth in her apartment. Mullins

assumed something was wrong with Green when Appellant asked Mullins

where Green was, and left her apartment to check on her daughter. Mullins

gave the officers a key to her apartment and they returned to her unit.
      When they arrived back at Mullins's apartment, the officers divided, with

some going to the rear of the building and others to the front door. One of the

officers at the front door heard shouting of "show me your hands" followed by

gunshots. At that point, the two officers stationed at the front door went to the

back of the building to assist, where they found the officers at the back of the

building engaged in a shootout with a man hanging out of a second-story

window. One of the officers was shot in the big toe and another received a

grazing wound to his leg. In the ensuing confusion, the man shooting at the

officers retreated into the apartment, eventually escaping out the front door

and running into a wooded area behind the building.

      Based on the card players' statements and the belief that it was

Appellant who shot at officers from Mullins's apartment, an arrest warrant was

issued for Appellant. Appellant was arrested several days later and eventually

indicted and charged with three counts of attempted murder, one count of

first-degree assault, three counts of third-degree assault, possession of a

handgun by a convicted felon, and of being a second-degree PFO. In a separate

indictment, Appellant was later charged with one count of first-degree robbery.

A Kenton Circuit Court jury found Appellant guilty of three counts of attempted

murder, acquitted him of first-degree robbery, and found him to be a second-

degree PFO; later, in a bifurcated trial, he was found guilty of being a felon in

possession of a handgun. For these crimes, Appellant was sentenced to a total

of seventy years' imprisonment and now appeals to this Court.




                                         3
                                     II. ANALYSIS

   A. Batson Challenge

      Appellant first argues that the trial court erred in denying his Batson

challenge. Appellant, an African-American male, objected to the

Commonwealth's peremptory strike of an African-American female, the last

remaining member of a minority on the jury panel.

       During the Commonwealth's voir dire, it asked the jury panel several

questions concerning the City Heights housing project where the shots were

fired. In response to these questions, a few of the jurors acknowledged that

they had knowledge of.the projects and had family or friends who had lived

there at some point. One of those jurors indicated that his wife and brother-in-

law lived there twelve or thirteen years ago and that he had a co-worker who

lived at City Heights at one time. Another juror indicated that she had friends

who had lived in the housing projects forty-five years earlier and yet another

juror indicated that her husband had lived there many years ago as a child.

The juror in question, M.D., was the only juror who responded that she had

relatives living in the projects at the time of Appellant's trial. In fact, while she

denied knowing their exact address or ever visiting their apartment, she said

her two nephews lived on the same street as the building from which the shots

were fired in this case. Her nephews were also close in age to Appellant and

she stated "they know just about everybody up there." She indicated she

believed it was a "rough" neighborhood based upon information her nephews

had relayed to her.


                                          4
         When the parties were exercising their peremptory strikes, the

Commonwealth moved to strike M.D. Appellant's counsel objected to the

strike, arguing that it violated the dictates of Batson v. Kentucky, 476 U.S. 79

(1986). As this Court has stated:

         In Batson, the U.S. Supreme Court outlined a three-step process
         for evaluating claims that a prosecutor has used peremptory
         challenges in a manner violating the Equal Protection Clause. Id.
         at 96-98, 106 S.Ct. at 1722-24. First, the defendant must make a
         prima facie showing that the prosecutor has exercised peremptory
         challenges on the basis of race. Id. at 96-97, 106 S.Ct. at 1722-23.
         Second, if the requisite showing has been made, the burden shifts
         to the prosecutor to articulate a race-neutral explanation for
         striking the jurors in question. Id. Finally, the trial court must
         determine whether the defendant has carried his burden of proving
         purposeful discrimination. Id. at 98, 106 S.Ct. at 1724.

Commonwealth v. Snodgrass, 831 S.W.2d 176, 178 (Ky. 1992). We will follow

this three-prong test in analyzing Appellant's claim of error, keeping in mind

that "the ultimate burden of showing unlawful discrimination rests with the

challenger." Rodgers v. Commonwealth, 285 S.W.3d 740, 758 (Ky. 2009). We

give the trial court's ruling on the Batson motion great deference and will

review for clear error. Mash v. Commonwealth, 376 S.W.3d 548, 555 (Ky.

2012).

         First, Appellant had to make a prima facie showing that the

Commonwealth used its peremptory challenge to strike M.D. on the basis of

her race. The trial court found that the Appellant made this showing, and we

need not address this first matter further, as "once the Commonwealth has

offered a race-neutral explanation for the peremptory challenge and the trial

court has ruled on the ultimate issue of discrimination, the preliminary issue


                                          5
of whether the defendant has made a prima facie showing is moot."         Gamble v.

Commonwealth, 68 S.W.3d 367, 371 (Ky. 2002).

      Once Appellant made his prima facie case, the burden shifted to the

Commonwealth to provide a race-neutral explanation for its strike. We have

held that this race-neutral reason does not have to rise to the level of a strike

for cause and that "[t]he test is whether the prosecutor has a good-faith belief

in the information and whether he can articulate the reason to the trial court

in a race-neutral manner which is not inviolate of the defendant's

constitutional rights." Snodgrass, 831 S.W.2d at 179. "At this step, all that is

required is that a prosecutor's articulated reason for exercising a peremptory

challenge be racially neutral on its face." Chatman v. Commonwealth, 241
S.W.3d 799, 803-04 (Ky. 2007). "This step sets a fairly low bar for the

Commonwealth to meet." Mash, 376 S.W.3d at 555. Furthermore, the United

States Supreme Court has held, "the issue is the facial validity of the

prosecutor's explanation. Unless a discriminatory intent is inherent in the

prosecutor's explanation, the reason offered will be deemed race neutral."

Hernandez v. New York, 500 U.S. 352, 360 (1991).

      Here, the Commonwealth gave several reasons for striking M.D.

including her body language, her "intimate knowledge of City Heights" due to

the fact that her nephews lived there, that her nephews knew "just about

everybody up there," and that her nephews had told her it was a rough

neighborhood. The Commonwealth did not believe M.D. was forthcoming when

questioned about whether she knew any members of two of the area's families,


                                         6
saying that it would be hard to believe than anyone who lived in City Heights

would not have some knowledge. The Commonwealth also pointed out that

M.D.'s address on the jury list was just a few blocks away from one of the

prominent streets in the housing project.

      Then, defense counsel pointed out that M.D. does not live in City Heights

and does not even know the exact location at which her nephews live.

Appellant's counsel stated that there were several other jurors who had familial

ties to City Heights who were not stricken. But, the Commonwealth countered

that those ties were old, whereas M.D. had family members currently living on

the same street as that on which the crime occurred. The Commonwealth

stated that it was a distinct possibility that M.D.'s nephews knew Appellant

since he spent a lot of time in City Heights and was around their age. The

prosecutor believed these factors made M.D. more susceptible to outside

influence and information without regard to her skin color and stated that this

was the reason it wanted to strike her from the venire.

      The reasons offered by the Commonwealth for striking M.D. are all

facially race-neutral, as they could apply to jurors of any racial background.

As there was no discriminatory intent inherent in the Commonwealth's

explanation, the trial court did not err in this regard.

      Appellant argues that the trial court's analysis stopped when it found

that the Commonwealth gave a facially race-neutral reason for the strike rather

than moving on to Batson's third step. We disagree, as the trial court went into

an extensive review of its observations regarding the juror in question.


                                          7
      The third prong of Batson requires the trial court to "determine whether

the defendant has carried his burden of proving purposeful discrimination."
476 U.S. at 98. "In other words, having properly found that the

Commonwealth's proffered reason was, on its face, racially neutral, the final

step was for the trial court to determine if the Commonwealth's race-neutral

reason was actually a pretext for racial discrimination. Because the trial

court's decision on this point requires it to take credibility and demeanor of the

attorneys into account, the trial court's ultimate decision on a Batson challenge

is akin to a finding of fact, which must be afforded great deference by an

appellate court." Chatman v. Commonwealth, 241 S.W.3d 799, 804 (Ky. 2007).

      The trial court indicated that it was very cognizant of M.D.'s responses

during voir dire due to the fact that she and Appellant were members of the

same minority. It also noted the nature of the small community in which the

events leading up to the shooting took place. Without making a presumption

about whether M.D. actually knew anything concerning the crime, the trial

court noted that she does have two nephews who lived close by and that it is

difficult not to draw inferences from that fact. The trial court stated that it

carefully observed M.D.'s body language during voir dire, anticipating a Batson

challenge, and noticed an immediate shift when Appellant's defense attorney

started asking voir dire questions. According to the trial court, M.D. relaxed,

smiled, and was responsive to Appellant's counsel's questions "which was not

how she was to the prosecution." When Appellant's counsel pointed out that

there were several jurors who were not responsive to the Commonwealth's


                                         8
questions, the trial court agreed, but again pointed to the "notable" difference

between when the Appellant's attorney asked questions and when the

Commonwealth did the same.

      Appellant argues that the Commonwealth's reasons were not enough and

that the trial court did not properly apply Batson's third step. He points to the

fact that the "small community" referenced was predominately African

American and that this could not be a race-neutral reason. However, we note

that none of the other jurors who stated they knew someone who had lived in

the neighborhood were African American.

      Appellant also argues that the Commonwealth's statement that it was

uncertain if M.D. was truthful about not knowing any members of two families

in the area (who happened to be African-American families related to one of the

individuals Appellant allegedly robbed at gunpoint) is not a race-neutral

reason, as it was akin to saying that because M.D. was black, she should know

the other black families in the area. Having viewed the video record, we find no

such overtones in the Commonwealth's statements. As previously stated,

M.D.'s address listed on the jury sheet was in close proximity to City Heights

and she had two nephews who lived there. Given the context, it appears that

the prosecutor was commenting on the proximity of M.D.'s address to City

Heights and the fact that she had family living in the projects.

      The trial court went to great lengths to discuss its observations of M.D.

during voir dire and ultimately found that Appellant failed to carry his burden

of proving purposeful discrimination. The trial court sat in a unique position to


                                         9
assess the Commonwealth's credibility and we give its determination great

deference. We hold that there was no clear error in the trial court's denial of

Appellant's Batson challenge.

   B. Authentication

       Appellant next argues that the trial court erred in allowing the

Commonwealth to admit text messages without proper authentication. These

messages included, among other things, statements indicating that the person

who sent the texts identified himself as "pharo." The messages also included

statements concerning the shooting.'



        1 The text messages were submitted along with a notarized affidavit from the

records custodian from Cincinnati Bell certifying that the cell phone records were true
and accurate and "were made at or near the time of the occurrence of the matters set
forth in the records by (or from information transmitted by) a person with knowledge
of those matters. These records are kept in the course of Cincinnati Bell's regularly
conducted business and were made by the regularly conducted activity as a regular
practice."This certification was in line with KRE 902, entitled "Self-Authentication,"
which reads, in pertinent part:
      Extrinsic evidence of authenticity as a condition precedent to
      admissibility is not required with respect to the following:


       (11) Business records.
             (A) Unless the sources of information or other
             circumstances indicate lack of trustworthiness, the original
             or a duplicate of a record of regularly conducted activity
             within the scope of KRE 803(6) or KRE 803(7), which the
             custodian thereof certifies:
                    (i) Was made, at or near the time of the
                    occurrence of the matters set forth, by (or
                    from information transmitted by) a person
                    with knowledge of those matters;
                    (ii) Is kept in the course of the regularly
                    conducted activity; and
                    (iii) Was made by the regularly conducted
                    activity as a regular practice.

                                            10
      At trial, Appellant's counsel argued that it was not clear that all of the

text messages in question were sent from Appellant, as, on a few occasions, the

person texting from the phone number identified himself as "mario." Defense

counsel pointed out that all of the messages in which the individual identified

himself as "pharo" occurred the day before the shooting and that there is no

proof that Appellant was the one who sent the text messages in question

regarding the shooting.

      The prosecution countered at trial that, in its opening statement, the

defense alleged that Appellant only fired two shots and described them as being

two stories over the police officers' heads—in stark contrast to testimony which

would be introduced at trial by the officers that Appellant fired approximately

ten shots directly at them. Therefore, the prosecution particularly wanted to

introduce one of the text messages that read, "how many got shot cuz I was

letting loose" to contradict the opening statement. The Commonwealth argued

this would allow the jury to infer that Appellant fired more than two shots and

would also tend to prove that Appellant knew he was shooting at more than

one police officer (which, it argued, was relevant, given that Appellant was

charged with three counts of attempted murder). The prosecution also wanted

to introduce a few other text messages to show that it was Appellant's phone

and to show that people began texting Appellant at that number when they

found out he had been in a shootout with police.




                                        11
      Ultimately, the trial court allowed the introduction of some of the text

messages, finding that the connection between Appellant and the phone was

clear. The trial court went on to find that the records were self-authenticating

business records under KRE 902 and created a significant indicia of reliability.

The admitted text messages included several in which the person at the phone

number in question identified himself as "mario" and several in which he

identified himself as "pharo." The admitted messages also included messages

related to the shooting.

      Appellant agrees that the messages were obtained from the phone

company and amounted to business records made in the ordinary course of

business, however, he argues that, in spite of this fact, they were still not

properly authenticated, as the prosecution failed to prove that Appellant was

the person who actually sent or received the text messages. The

Commonwealth responds that these messages were properly authenticated, as

two witnesses testified that the phone number for which the records were

obtained was the number they used to get in touch with Appellant.

Specifically, Carla Mullins testified that she had Appellant's number saved in

her phone under "Pharo" and that when she wanted to call him, she would find

that entry in her phone and press call. When she called the number saved in

her phone, Mullins testified that she reached Appellant. Keyairow Green also

testified that she had used Mullins's cell phone to initiate and receive calls and

text messages from Appellant. She stated that Appellant's number was saved

in Mullins's phone under the name "Pharo" and that it was a reliable way to get


                                         12
in touch with Appellant and that he replied to text messages sent to that

number.

       The Commonwealth argues that there is ample evidence that Appellant

sent the messages. Not all of the messages certified by Cincinnati Bell and

included in the record were admitted at trial, as they were redacted, but the

Commonwealth points out that the individual responding from the number in

question identified himself as "pharo" in the text messages several times. This

Court notes that it examined the records carefully and found no less than six

instances in which the individual identified himself as "pharo" and one in

which he answered "p.h.a.r.o" when another person asked who he was. The

Commonwealth also notes in its brief that Appellant eventually conceded at

trial that he was the individual who fired the shots and that some of the

admitted text messages discussed details about the shooting. Having

explained the parties' arguments, we turn now to the law surrounding

authentication.

       "The concept of authentication (or the laying of a `foundation,') relates to

a trial court's need for preliminary proof of two things: (1) the pertinence of the

proposed evidence to the litigation, and (2) that a document is what its

proponent claims it to be." Bell v. Commonwealth, 875 S.W.2d 882, 886 (Ky.

1994). Furthermore, "a party seeking to introduce an item of tangible evidence

need not satisfy an 'absolute' identification requirement, and evidence is

admissible if the offering party's evidence reasonably identifies the item. We

grant trial courts wide discretion over issues relating to the admissibility of


                                         13
tangible evidence because the foundation sufficient for admissibility will vary

based on the nature of the item . . . ." Grundy v. Commonwealth, 25 S.W.3d
76, 80 (Ky. 2000) (footnote omitted). "On appellate review, the trial court's

finding of authentication is reviewed for abuse of discretion." Johnson v.

Commonwealth, 134 S.W.3d 563, 566 (Ky. 2004). For the reasons that follow,

we affirm the trial court and hold that it did not abuse its discretion.

      Kentucky Rules of Evidence 901(a) provides: "The requirement of

authentication or identification as a condition precedent to admissibility is

satisfied by evidence sufficient to support a finding that the matter in question

is what its proponent claims." The rule goes on to provide examples of

authentication that comport with the rule and specifically includes "[testimony

of witness with knowledge. Testimony that a matter is what it is claimed to

be." KRE 901(b)(1). Another example the rule gives is "[d]istinctive

characteristics and the like. Appearance, contents, substance, internal

patterns, or other distinctive characteristics, taken in conjunction with

circumstances." KRE 901(b)(4).

      As previously noted, Appellant does not argue that there was any

problem with the text messages themselves or that they had been modified

from their original form, but rather, Appellant argues that the Commonwealth

did not prove that Appellant was the individual who sent and received them.

However, as this Court held in Ordway v. Commonwealth, 352 S.W.3d 584, 593

(Ky. 2011) when reviewing the authentication of a letter purportedly written by

the appellant in that case: "[t]he burden on the Commonwealth to establish


                                         14
that the letter was written by Appellant is 'slight' and requires only a prima

facie showing. Sanders v. Commonwealth, 301 S.W.3d 497, 501 (Ky.2010).

The contents of the letter, taken in conjunction with the circumstances, can be

relied upon in determining authentication. KRE 901(b)(4)."

      As detailed above, two witnesses with knowledge of Appellant's cell phone

number testified that they both used the number in question to get in touch

with him. This was proper evidence for authentication pursuant to KRE

901(b)(1). Furthermore, the content of the texts, including several instances in

which the individual sending and receiving text messages at that number

identified himself as "pharo" and gave details concerning the shooting provided

authentication, just as the contents of the letter in Ordway did.

      We hold that the Commonwealth's evidence reasonably identified the text

messages as required by Grundy, 25 S.W.3d at 80. Therefore, given the

testimony presented at trial and the context of the text messages, the trial

court did not abuse its discretion in admitting them.

      Appellant also argues that the text messages amounted to inadmissible

hearsay. Appellant only cites one case from the Pennsylvania Supreme Court,

Commonwealth v. Koch, 39 A.3d 996 (Pa. Super. Ct. 2011), for this premise. In

Koch, a police detective had transcribed messages from Appellant's phone.

This differs markedly from the business records secured from the phone

company in the case at bar. Furthermore, KRE 803(6) provides an exception to

the prohibition against hearsay for "Hecords of regularly conducted activity."

Appellant admits that the records in this case were regularly maintained by


                                        15
Cincinnati Bell. Since the records of the text messages fall under an exception

to our general prohibition against hearsay, and Appellant cites no case law

binding upon this Court that suggests otherwise, we will delve into the issue no

further and affirm the decision of the trial court.

   C. Jury Instructions

      Appellant next alleges that the trial court erred when it failed to instruct

the jury on applicable lesser-included offenses. Specifically, Appellant

tendered jury instructions to the trial court which would have instructed the

jury on the lesser-included offense of wanton endangerment in both the first

and second degrees. The trial court rejected these proffered instructions and

instructed the jury only on three counts of attempted murder and three

degrees of assault as lesser-included offenses.

      This Court reviews a trial court's refusal to give a lesser-included offense

instruction under the 'reasonable juror' standard set out in Allen v.

Commonwealth:

       [W]e review a trial court's decision not to give a criminal offense
      jury instruction under the same "reasonable juror" standard we
      apply to the review of its decision to give such an instruction. See
       Commonwealth v. Benham, 816 S.W.2d 186 (Ky. 1991).
      Construing the evidence favorably to the proponent of the
      instruction, we ask whether the evidence would permit a
      reasonable juror to make the finding the instruction authorizes.
      We typically do not characterize our review under this standard as
      either de novo or for abuse of discretion . . . . In this context, the
      characterization makes little difference and so the inconsistency is
      more apparent than real. . . . Regardless of the characterization,
      however, the "reasonable juror" is the operative standard, in the
      appellate court as well as in the trial court.




                                         16
338 S.W.3d 252, 255 (Ky. 2011). Therefore, we construe the evidence most

favorably to the proponent of the instruction and "ask whether the evidence

would permit a reasonable juror to make the finding the instruction

authorizes." Id.

      The trial court has the duty in a criminal case "to prepare and give

instructions on the whole law of the case, and this rule requires instructions

applicable to every state of the case deducible or supported to any extent by the

testimony." Taylor v. Commonwealth, 995 S.W.2d 355, 360 (Ky. 1999).

However, "[a]n instruction on a lesser-included offense is appropriate if and

only if on the given evidence a reasonable juror could entertain reasonable

doubt of the defendant's guilt on the greater charge, but believe beyond a

reasonable doubt that the defendant is guilty of the lesser offense."   Skinner v.

Commonwealth, 864 S.W.2d 290, 298 (Ky. 1993).

      In order for the jury to convict Appellant of criminal attempt to commit

murder, it had to believe beyond a reasonable doubt that Appellant shot at the

officers with the intent to kill them and that this constituted a substantial step

in a course of conduct planned to result in their death. Appellant insists that

the instructions should have contained the lesser-included offenses of first-

and second-degree wanton endangerment. Under such instructions, the jury

would have had to believe beyond a reasonable doubt either that—for first

degree wanton endangerment—Appellant discharged a handgun, thereby

wantonly creating a substantial danger of death or serious physical injury to

the officers and that this conduct manifested an extreme indifference to the


                                        17
value of human life; or—for second-degree wanton endangerment—that

Appellant discharged a handgun and, thereby, wantonly created a substantial

danger of physical injury to the officers.

       We find the commentary accompanying the statutes for first- and

second-degree wanton endangerment instructive here. The commentary

provides: "The offenses created by KRS 508.060 and 508.070 can best be

described by use of this hypothetical situation: D, with no intent to kill or

injure but with an awareness of the risk involved, shoots a gun into an

occupied building, thereby consciously disregarding the risk of death or injury

to its occupants." We have held: "Miring a weapon in the immediate vicinity of

others is the prototype of first degree wanton endangerment. This would

include the firing of weapons into occupied vehicles or buildings." Swan v.

Corn., 384 S.W.3d 77, 102 (Ky. 2012) (quoting Robert G. Lawson 86 William H.

Fortune, Kentucky Criminal Law § 9-4(b)(2), at 388 n. 142 (1998) (internal

quotation marks omitted)).

      In Swan, the appellants had fired shots into the ceiling of a home toward

specific individuals located in the front of said home.     Id. at 84-86. This Court

held that one of the individuals in the home was not wantonly endangered, as

she had hidden in the other end of the home, and no evidence was presented at

trial that "a bullet was fired in [her] direction."   Id. at 103. That is not the case

here. The officers testified that Appellant had the gun angled downward

toward them, and one of the officers testified that he saw Appellant aiming at

him. Appellant was not merely firing into a home where he could not actually


                                           18
see his would-be victims, as was the appellant in Swan—and not testimony

was presented to that regard. Rather, from the evidence, we cannot hold that

"a reasonable juror could entertain reasonable doubt of the defendant's guilt on

the greater charge, but believe beyond a reasonable doubt that the defendant is

guilty of the lesser offense." Skinner, 864 S.W.2d at 298. The evidence in the

present case simply does not support a finding that Appellant acted with no

intent to kill or injure the officers.

      Appellant attempts to distinguish the case at bar from this Court's

decision in Goodman v. Commonwealth, No. 2007-SC-000290-MR, 2008 WL
2167538, at *5 (Ky. May 22, 2008), where we held, "[t]he totality of the evidence

demonstrates that Appellant's shots were intentional and purposeful. No

wanton endangerment instruction was warranted and there was no error." In

that case, evidence was presented at trial that the appellant told one of the

officers that he would shoot her in the head. Appellant argues that the fact

that he made no such statement to police is enough to set his case apart from

Goodman. However, while Appellant did not explicitly tell the officers that he

planned to shoot them in the case at bar, evidence was presented that

Appellant yelled something like "fuck you bastards" to the police before he

began shooting. Coupled with the officers' testimony that Appellant was

pointing the gun in their direction and/or aiming at them, a reasonable juror

could not have found that he acted wantonly rather than intentionally.

      Defense counsel attempted to use the fact that only two shell casings

were recovered from the scene to argue that Appellant only fired two shots,


                                         19
which amounted to warning shots fired twenty feet above the officers' heads.

However, the fact that officers fired a total of 32 rounds and only 20 of their

shell casings were recovered from the scene shows that not all of the casings

were recovered. Two of the officers were shot—one in the toe and another

received a grazing wound to his leg. The properly-admitted text messages

included one text sent by the number known to at least two witnesses to be

Appellant's which read "how many got shot cuz I was letting loose." This

statement provides more evidence of Appellant's intent. In fact, the Appellant

points to no evidence contained in the record that he acted wantonly (and nor

do we find any).

      We also distinguish this case from our recent opinion in Hall v.

Commonwealth, No. 2012-SC-000423-MR, 2015 WL 4967454, at *11 (Ky. Aug.

20, 2015) (not yet final as of the rendition of this opinion). In Hall, the

appellant argued that he should have received a directed verdict on four counts

of wanton endangerment. The appellant therein used a high-power hunting

rifle to kill two of his neighbors, one of whom fell in the doorway of his home

when struck. There were four children inside the home and, in addition to two

counts of murder, the appellant was convicted of first-degree wanton

endangerment as to the children. Id. That case is unlike the present case.

Here, Appellant was aiming at the officers when he fired his weapon. Had

Appellant been charged with attempted murder as to bystanders at whom he

was not intentionally aiming, an instruction for wanton endangerment would

have been warranted. However, those are simply not the facts with which we


                                         20
are presented. "To be convicted, the defendant must have both acted with the

requisite mental state and created the danger prohibited by the statute."      Id.

There was no evidence presented that Appellant acted anything less than

intentionally when firing at the officers.

      The evidence at trial would not have allowed a reasonable juror to find

that Appellant had committed the crime of wanton endangerment. Therefore,

the trial court did not err in failing to instruct the jury on first- and second-

degree wanton endangerment as a lesser included offense.

   D. Prior Felony Conviction

      Appellant's final argument is that the trial court improperly allowed

Appellant's one prior felony conviction to be used as the basis for his

convictions for both felon in possession of a handgun and second-degree PFO.

At trial, the parties stipulated that Appellant had only one prior felony, and the

trial court ruled that the possession of a handgun count could not be

enhanced, thus limiting any potential PFO enhancement to Appellant's

criminal attempt to commit murder convictions.

      This Court decided this very issue only two years ago in Oro-Jimenez v.

Commonwealth, 412 S.W.3d 174, 180 (Ky. 2013). Prior to that case, this Court

had never ruled on a double enhancement case where one prior felony

conviction had been used to both establish an offense (felon in possession of a

handgun) and enhance the sentence for another. However, we noted that "the

Court of Appeals addressed this scenario in O'Neil v. Commonwealth, 114
S.W.3d 860 (Ky.App.2003). In O'Neil, there was no double enhancement when


                                         21
a single prior felony conviction was used to establish the offense of possession

of a handgun by a convicted felon and to enhance a second-degree burglary

sentence. 114 S.W.3d at 864." In Oro-Jimenez, we adopted the Court of

Appeals' reasoning in O'Neil and held "the use of Appellant's single prior felony

conviction to establish the offense of possession of a handgun by a convicted

felon and to enhance the first-degree robbery sentences under the PFO statute,

did not constitute double enhancement. Thus, the Commonwealth's use of

Appellant's single prior felony conviction was not error . . . ."

       Just as in Oro-Jimenez, Appellant's prior felony was used to create his

charge of felon in possession of a handgun (but not also to enhance it) and to

enhance his penalties for other felonies. We see no reason to depart from our

recent precedent which considered this very issue, and, therefore, affirm the

trial court.


                                  III. CONCLUSION

       For the foregoing reasons, we affirm Appellant's convictions and

corresponding sentence.

      All sitting. All concur.




                                         22
COUNSEL FOR APPELLANT:

Linda Roberts Horsman, Assistant Public Advocate


COUNSEL FOR APPELLEE:

Jack Conway, Attorney General of Kentucky
Matthew Robert Krygiel, Assistant Attorney General